Citation Nr: 1626310	
Decision Date: 06/30/16    Archive Date: 07/11/16

DOCKET NO.  10-28 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to an initial disability rating in excess of 0 percent for service-connected posttraumatic headaches.

2. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

S. Reed, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from February 1978 to November 1979. 

This case comes before the Board of Veterans' Appeals (the Board) from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In the September 2008 rating decision, the RO awarded the Veteran service connection for posttraumatic headaches with a noncompensable (0 percent) disability rating effective December 17, 2007.  The Veteran disagreed with the initial rating and perfected an appeal to the Board. 

In June 2010, the Veteran requested a hearing before a Veterans Law Judge from the Board.  The Veteran was scheduled to appear for his hearing at the Detroit RO in October 2010.  After being notified of the date, the Veteran requested that the hearing be rescheduled to obtain further medical evidence.  The hearing was rescheduled for January 2011.  The Veteran did not report for the scheduled hearing.  No excuse was provided for the Veteran's absence, nor was there a request to reschedule the hearing.  Shortly thereafter, the Veteran's representative indicated in a memorandum that the Veteran had no additional evidence to submit.  The Veteran's hearing request, therefore, is deemed withdrawn.  See 38 C.F.R. § 20.702(d); 20.704(d) (2015). 

This case was previously before the Board in June 2011.  At that time, the Board issued a decision that remanded the case to the RO to complete a new VA examination to determine the current nature and etiology of the Veterans posttraumatic headaches and to further develop the record.  The Board also noted in its decision that the Veteran had reasonably raised the issue of entitlement to TDIU in the record and added that issue to the Veteran's claim.  The RO completed the additional development to the extent possible, and the Veteran was afforded a new VA examination in April 2014.  A new rating decision was issued in May 2014 denying the Veteran's claim for entitlement to TDIU.  A supplemental statement of the case (SSOC) was also issued in May 2014 that addressed both the issue of an increased initial rating for posttraumatic headaches and entitlement to TDIU.

The Board has not only reviewed the Veteran's physical claims file, but also his electronic claims file to ensure a total review of the evidence. 


FINDINGS OF FACT

1. During the period prior to June 26, 2009, the Veteran's service-connected posttraumatic headaches resulted in characteristic prostrating attacks that occurred very frequently and were productive of severe economic inadaptability. 

2. During the period from June 26, 2009, forward, the evidence indicated the Veteran did not experience very frequent headaches productive of severe economic inadaptability.  The evidence is at least in relative equipoise as to whether the Veteran's service-connected posttraumatic headaches resulted in characteristic prostrating attacks that occurred on average once every month. 

3. Throughout the entire claims period the Veteran did not have one disability evaluated as 60 percent disabling, or two or more disabilities, one of which is 40 percent with a combined evaluation of 70 percent or more.

4. Throughout the entire claims period the evidence does not show that the Veteran has been rendered unemployable solely due to his service-connected disability. 


CONCLUSIONS OF LAW

1. Prior to June 26, 2009, the criteria for a disability rating for posttraumatic headaches of 50 percent have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.124a, Diagnostic Code 8100 (2015).

2. From June 26, 2009, the criteria for a disability rating for posttraumatic headaches of 30 percent, but no more, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.124a, Diagnostic Code 8100 (2015).

3. The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Stegall Considerations

As noted above, the Board remanded this matter in June 2011.  The Board specifically instructed the Agency of Original Jurisdiction (AOJ) to obtain a new examination for the Veteran's posttraumatic headaches.  This examination took place in April 2014.  Additionally, the Board instructed the AOJ to contact the Veteran to inquire as to any treatment he had received for his posttraumatic headaches from 2008 forward and to make reasonable efforts to obtain and associate those records with the Veteran's claims file.  The AOJ contacted the Veteran about his sources of treatment in an April 2013 letter.  The Veteran indicated that he had only sought care from the VA Medical Center (VAMC) in Detroit.  The updated treatment records from the VAMC in Detroit were added to the Veteran's electronic claims file.  Thus, there has been compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA). 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2015).

The VCAA requires VA to assist a claimant at the time he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary, or would be of assistance, in substantiating their claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2015); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).

The appeal for a higher initial disability rating for the service-connected posttraumatic headaches arises from a disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

VA's duty to assist under the VCAA includes helping the claimant obtain service treatment records and other pertinent records, as well as performing an examination or obtaining a medical opinion when one is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).

Here, the Veteran's service treatment records and VA medical records are in the claims file.  The Veteran indicated he did not know the source of any private medical records.  Additionally, the Board notes that the Veteran indicated that the only treatment he has received during the period of time this decision adjudicates was at VA facilities, which, as already noted, have been associated with the claims file.  The Veteran has not identified any other records or evidence that remains outstanding.  Thus, the duty to obtain relevant records on the Veteran's behalf is satisfied.  See 38 C.F.R. § 3.159(c) (2015).

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2015).

The AOJ provided the Veteran a VA examination in June 2008 and again in April 2014 in accordance with the June 2011 BVA remand order.  The examination report discussed the clinical findings and the Veteran's reported history and discussed the impact of the disability on the Veteran's activities of daily living.  It is, therefore, adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). 

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2015).  As discussed above, the Veteran was provided the opportunity to request a hearing, and did so.  However, he later constructively withdrew his request for a hearing by not appearing at the scheduled hearing.  The Veteran has been afforded the opportunity to present evidence and argument in support of his claim.  Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran at every stage of this case, and may proceed to the merits of the Veteran's claim.

Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities (Rating Schedule),  38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. at 589 (1991).

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015). 

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2015).  The critical element in permitting the assignment of several ratings under various DCs is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The Veteran's posttraumatic headache disability was assessed as having a noncompensable (0 percent) disability rating under DC 8100.  He claimed that the current rating does not accurately reflect the true nature and degree of his disability. 

DC 8100 provides ratings for migraine headaches.  Migraine headaches with less frequent attacks than the criteria for a 10 percent rating are rated as noncompensable (0 percent disability rating).  Migraine headaches with characteristic prostrating attacks averaging one in 2 months over the last several months are rated 10 percent disabling.  Migraine headaches with characteristic prostrating attacks occurring on an average once a month over last several months are rated 30 percent disabling.  Migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability are rated 50 percent disabling.  38 C.F.R. § 4.124a , DC 8100 (2015).

The Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge, such as experiencing a physical symptom such as pain.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that the Veteran was competent to report hip disorder, pain, rotated foot; limited duty, physical therapy, and treatment in service).  

Competency of evidence, however, differs from weight and credibility. The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (noting that "although interest may affect the credibility of testimony, it does not affect competency to testify").

Analysis

POST-TRAUMATIC HEADACHES

During the period prior to June 26, 2009, the evidence indicated the Veteran experienced frequent prostrating headaches that caused severe economic inadaptability.  Although, the April 2014 VA examiner classified the Veteran's headaches as mild prior to March 2009, the record does not support such a conclusion.  The frequency and intensity of headaches documented in the March and April 2009 headache diary were consistent with a 50 percent disability rating.  It noted the Veteran had headaches on 40 days during those two months, of which 10 were prostrating headaches. Contemporaneous VA treatment records indicate that frequency of headaches in March 2009, 2 to 3 per week, was an improvement compared to prior treatment records from April and June 2008, which indicated he had severe headaches 5 times per week.  

The Veteran has indicated in his May 2013 statement in support of claim that his headaches caused him to miss work frequently and has not been able to keep a job longer than a year for several years.  A May 2008 letter from the Veteran's aunt, with whom he lived with, indicated that had frequent headaches that caused him to frequently miss work and come home to lie down.  Given the frequency and intensity of the headaches documented in the record, these statements are found credible for the period prior to June 26, 2009.  

After June 26, 2009, the frequency of the Veteran's headaches decreased considerably with the introduction of a new medication, topiramate.  VA treatment records from October 2009 reflect that after the Veteran began taking topiramate, he reported that his headaches were almost gone.  The Veteran reported at the April 2014 VA examination that he still experienced headaches, but with decreased frequency.  The VA examiner classified them as "characteristic prostrating" headaches as opposed to "very prostrating and prolonged" headaches.  A precise frequency is not indicated, but the Board notes that even considerable improvement from the prior frequency would likely result in at least one prostrating headache per month.  

With regard to the issue of economic inadaptability.  The Veteran's May 2013 statement in support of claim indicates that he has been providing care for his uncle in exchange for room and board.  He also performs small jobs around his neighborhood such as moving and cleaning.  Further a May 2013 letter from the Veteran stated he had difficulty maintaining a job because of "past fits and rages" due to not having medication that works.  The Veteran has had medication since June 26, 2009, that the record indicated is working.  Moreover, the April 2014 VA examiner indicated that the Veteran's headaches did not affect his ability to work.  Thus, severe economic inadaptability is not supported after June 26, 2009.

Therefore, prior to June 26, 2009, the Veteran's disability was consistent with a 50 percent disability rating, the maximum rating for migraine headaches; and from June 26, 2009, forward, the Veteran's disability was consistent a 30 percent rating, but no higher.  See 38 C.F.R. § 4.124a (2015).

EXTRASCHEDULAR CONSIDERATIONS

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto-related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Director, Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

A Veteran may also be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson  v. McDonald, 762 F.3d 1362 (2014) (the Court of Appeals for the Federal Circuit explained that 38 C.F.R. § 3.321 (2015) fills a gap when the overall disability picture is less than total unemployability, but where the collective impact of disabilities is not adequately represented.).

With regard to the applicability of an extraschedular rating, the Board notes that the Veteran's post-traumatic headaches are manifested by frequent throbbing and pulsating pain with occasional nausea that necessitates the need to lie down, and, prior to June 26, 2009, resulted in severe economic inadaptability.  These symptoms and manifestations and the resulting impairment are contemplated by the rating criteria.  Therefore, referral for consideration of an extraschedular evaluation is not warranted.

TDIU

Total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent disability, or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability; and disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, will be considered as one disability. 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2015).  In determining whether the Veteran is entitled to TDIU, neither his non-service-connected disabilities nor his age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361   (1993); 38 C.F.R. § 3.341(a) (2013).

However, where the percentage requirements set forth above are not met, entitlement to the benefit on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his employment and educational history.  Therefore, Rating Boards should submit to the Director, Compensation Service, for extra-schedular consideration all cases of Veterans, who are unemployable due to service-connected disability, but who fail to meet the percentage standards set forth in paragraph (a) of this section.  38 C.F.R. § 4.16(b) (2013).

The Veteran's only service-connected disability is that of posttraumatic headaches, discussed above.  Throughout the period of the claim the Veteran has not received a disability rating of 60 percent or more due to this disability; thus, the schedular requirements for a TDIU are not met.  Therefore, the question is whether the Veteran is entitled to a referral for consideration of an extraschedular TDIU.

The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough to warrant referral.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet App. at 363.

In this case, the Veteran stated in his May 2013 statement in support of claim that he has not had a regular job for the past 11 years, and had not kept a job longer than a year for the past several years.  He attributed this to his headaches and the "fits and rages" he would have during them when he had no medication.  However the Veteran indicated that he worked as a live-in caretaker for his uncle and received room and board for his services.  He has also indicated that he intermittently performs handyman jobs for people in his neighborhood.  These statements indicated the Veteran has had the ability to physically and mentally perform the acts required by employment.  As indicated above, the Veteran experienced severe economic adaptability before June 26, 2009, economic inadaptability and unemployability are not the same.  VA regulation and rating criteria distinguish the two impairments.  So, while the evidence showed a period of severe economic inadaptability, the evidence did not indicated unemployability.  Therefore, the objective evidence record does not warrant referral of the TDIU claim to the Director of Compensation and Pension services for extraschedular consideration.  38 C.F.R. § 4.16(b) (2015).

ORDER

Entitlement to a disability evaluation 50 percent prior to June 26, 2009, for post-traumatic headaches is granted.

Entitlement to a disability evaluation of 30 percent, but no more, from June 26, 2009, forward, is granted. 

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


